          Case 18-12378-CSS   Doc 1682   Filed 12/01/20   Page 1 of 22




               IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE


In re                             )      Chapter 11
                                  )      Case No. 18-12378 (CSS)
WELDED CONSTRUCTION, L.P. et al., )
                                  )      (Jointly Administered)
           Debtors.               )
EARTH PIPELINE SEREVICES, INC.    )
           Plaintiff,             )
      v.                          )      Adv. Pro. No.: 19-50274 (CSS)
                                  )      Adv. Pro. No.: 19-50275 (CSS)
COLUMBIA GAS TRANSMISSION,        )
LLC, and WELDED CONSTRUCTION, )          (Consolidated)
L.P.,                             )
           Defendant.             )
COLUMBIA GAS TRANSMISSION,        )
LLC,                              )
           Counter-claimant,      )
      v.                          )
                                  )
EARTH PIPELINE SERVICES, INC,     )
                                  )
           Counter-defendant.     )

                                 OPINION

ARCHER & GREINER, P.C.                   COHEN, SEGLIAS, PALLAS
David W. Carickhoff                      GREENHALL, & FURMAN, P.C.
300 Delaware Avenue                      Stephen A. Venzie
Suite 1100                               Sally J. Daugherty
Wilmington, DE 19801                     500 Delaware Avenue
       -and-                             Suite 730
MAYER BROWN LLP                          Wilmington, DE 19801
Charles S. Kelley
Andrew C. Elkhoury                       Counsel for Earth Pipeline
700 Louisiana Street                     Services, Inc.
Suite 3400
Houston, TX 77002

Counsel for Columbia Gas
Transmission, LLC
               Case 18-12378-CSS           Doc 1682       Filed 12/01/20      Page 2 of 22




Dated: December 1, 2020

Sontchi, C.J.________________

                                          INTRODUCTION1
          Before the Court is Columbia Gas’s Motion to Dismiss with prejudice Earth’s

Amended Complaint. Columbia Gas owned the Property and the Project. Welded, a

nominal defendant, entered into a contract with Columbia Gas to complete the Project on

the Property. Welded then subcontracted Earth to complete work on the Project. Earth,

after completing work on the Project, submitted an invoice to Welded for $7,342,519.62

but only received $3,692,219.20 leaving unpaid $3,650,300.42.

          As a result, Earth filed the above captioned Amended Complaint seeking recovery

of $3,650,300.42 from Columbia Gas under three theories: Count 1—for the enforcement

of the Liens; Count 2—for recovery under the theory of unjust enrichment; or Count 3—

for recovery under the theory of quantum meirut.

          In response, Columbia Gas filed the Motion to Dismiss with prejudice Earth’s

Amended Complaint because, (1) Earth either (i) waived its right to file or record a

mechanic’s lien under the terms of the Subcontract or (ii) owes Columbia Gas nothing

under West Virginia law and the terms of the Subcontract; and (2) Earth cannot seek

quasi-contractual claims where the claim is based on recovery under the express terms of

a contract—the Subcontract.




1   Capitalized terms used herein shall have the meaning ascribed to them infra.

                                                      2
                   Case 18-12378-CSS         Doc 1682       Filed 12/01/20     Page 3 of 22




            For the reasons set forth below, the Court will grant the motion to dismiss, without

prejudice on Counts 2 and 3 for unjust enrichment and quantum meirut, and with

prejudice on Count 1 for the enforcement of liens.

                                       JURISDICTION & VENUE
            The Court has jurisdiction over this matter, pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Earth does not consent to the

Court’s entry of a final order on this matter.2

                                        STATEMENT OF FACTS
       A. Parties

             Plaintiff Earth Pipeline Services, Inc. (“Earth”) is a Wyoming corporation with its

principal place of business in Washington, Pennsylvania.3 Columbia Gas Transmission,

LLC (“Columbia Gas”) is a Delaware limited liability company, with a principal place of

business in Houston, Texas.4 Welded Constructed, L.P. (“Welded”) is a Delaware limited

partnership, with a principal place of business in Perrysburg, Ohio.5

       B. Events

            In early 2018, Columbia Gas hired Welded as a general contractor to construct

Spread 1 of the Mountaineer Xpress Pipeline Project (the “Project”) on property owned




2 Plaintiff Earth Pipeline Services, Inc.’s Response and Brief in Opposition to Defendant Columbia Gas
Transmission’s Motion to Dismiss Plaintiff Earth Pipeline Services, Inc.’s Amended Complaint (the “Response”),
Adv. Proc. No. 19-50274 [D.I. 36], at 1.
3   Amended Complaint, Adv. Proc. No. 19-50274 [D.I. 23], at ¶ 1.
4   Id., at ¶ 2.
5   Id., at ¶ 3.

                                                       3
                     Case 18-12378-CSS   Doc 1682      Filed 12/01/20      Page 4 of 22




by Columbia Gas in Marshall and Wetzel counties, West Virginia (the “Property”).6 On

or about March 20, 2018, Welded entered into a written subcontract with Earth (“the

Subcontract”).7           The Subcontract provided that, among other things, Earth would

perform mechanical clearing of the pipeline construction right-of-way and all extra work

spaces and access roads for the Project on the Property.8

            On or about June 22, 2018, Welded, at the direction of Columbia Gas, informed

Earth that it was terminating the Subcontract.9 Earth invoiced Welded for $7,342,519.62,

reflecting labor performed and materials used in furtherance of the Subcontract.10 To

date, Welded only paid Earth $3,692,219.20 for its work.11 On September 12, 2018, Earth

filed two separate notices of mechanic’s liens, pursuant to West Virginia Code § 38-2-1,

et seq., (the “Lien Law”). One notice was filed in Marshall County, West Virginia, and

another in Wetzel County, West Virginia (together, the “Notices” or “Liens”).12 The

Notices were each recorded in the amount of $3,650,300.42—which reflects the difference

between the invoice for $7,342,519.62 and the $3,692,219.20 paid.13




6   Id., at ¶ 5.
7   Id., at ¶ 8.
8   Id., at Ex. 1, page 2 of 25.
9   Id., at ¶ 13.
10   Id., at ¶ 16.
11   Id., at ¶ 18.
12Id., at ¶ 20; filed with the Clerk of the Marshall County Commission, at Instrument No. 1445514,
Mechanic’s Lien Book 11 at page 574; filed with the Clerk of the Wetzel County Commission, at Instrument
No. 257004, Mechanic’s Lien Book 6 at page 872
13   Id.

                                                   4
                     Case 18-12378-CSS         Doc 1682        Filed 12/01/20   Page 5 of 22




       C. Subcontract

            The Subcontract contains two provisions relevant to liens. First, the following

clause (the “Lien Clause”):

                      Subcontractor shall cause any Lien which may be filed or
                      recorded against the Work, the Facility, the Work Site or any
                      lands or property of Company to be released and discharged
                      forthwith at the cost and expense of Subcontractor . . . No
                      amounts are payable by Contractor to Subcontractor so long
                      as a Lien remains registered against the Work, the Facilities,
                      the Work Site or any lands or property of Contractor, arising
                      out of the Work.14

Second, a clause from the indemnity section (the “SLI Clause”) stating:

                      Subcontractor shall defend, indemnify and hold harmless
                      Contractor . . . from and against any and all Claims of
                      whatever nature . . . which may be brought against Contractor
                      Indemnified Parties . . . to the extent caused by:
                                                      ***
                      (F) all Liens and claims made or liability incurred by
                      Contractor on account of the Work performed or materials
                      supplied by any Subcontractor, including fees and expenses
                      of legal counsel, but only to the extent Subcontractor has been
                      paid by Contract [sic] all amounts due under this
                      Agreement[.]15

       D. Procedural Background

            On October 22, 2018, Welded filed a voluntary petition for relief under Chapter 11

of the Bankruptcy Code with this Court.16 On or about March 8, 2019, Earth filed

complaints to foreclose the Liens in the circuit courts of Marshall and Wetzel counties,




14   Id., at Ex. 1, pages 15–16 of 25 (Ex. G to the Subcontract).
15   Amended Complaint, at Ex. 1, page 17 of 25 (Ex. G to the Subcontract) (emphasis added).
16   Id., at ¶ 21.

                                                          5
                     Case 18-12378-CSS        Doc 1682       Filed 12/01/20    Page 6 of 22




and named Columbia Gas as a defendant (the “Foreclosure Complaints”). 17 Columbia

Gas then moved for removal of the Foreclosure Complaints.18 On or about April 10, 2019,

the Foreclosure Complaints were removed to the United States Bankruptcy Court for the

Northern District of West Virginia.19 Thereafter, Columbia Gas moved for, and on June

26, 2019 the Northern District of West Virginia Bankruptcy Court granted, a transfer of

venue to this Court.20

            On May 6, 2020, the Court entered a scheduling order that, among other things,

consolidated Earth’s Foreclosure Complaints into a single adversary proceeding (Adv.

Proc. No. 19-50274) within the Welded bankruptcy proceedings.21 On May 13, 2020, Earth

amended its complaint to add Welded as a nominal defendant. On May 20, 2020, Earth

again amended its complaint—which is the Amended Complaint presently before the

Court—adding additional allegations in support of its action in rem pertaining to the

Liens and adding equitable actions in personam against Columbia Gas for unjust

enrichment and quantum meruit (the “Claims in Equity”).22

            On June 3, 2020, Columbia Gas filed its Columbia Gas Transmission’s Motion to

Dismiss Earth Pipeline Services, Inc.’s Amended Complaint (the “Motion to Dismiss”). On

June 26, 2020, Earth filed the Plaintiff Earth Pipeline Services, Inc.’s Response and Brief in


17Columbia Gas Transmission’s Motion to Dismiss Earth Pipeline Services, Inc.’s Amended Complaint (the “Motion
to Dismiss”), Adv. Proc. No. 19-50274 [D.I. 28], at 1.
18   Id.
19   Amended Complaint, at ¶ 23.
20   Id., at ¶ 24.
21   Amended Complaint, at ¶ 25.
22   See id., at Counts II (unjust enrichment) and III (quantum meruit).

                                                         6
                Case 18-12378-CSS           Doc 1682        Filed 12/01/20       Page 7 of 22




Opposition to Defendant Columbia Gas Transmission’s Motion to Dismiss Plaintiff Earth

Pipeline Services, Inc.’s Amended Complaint (the “Response”) , and on July 13, 2020,

Columbia Gas filed its Reply in Support of its Motion to Dismiss (the “Reply”).23

           In July 2020, both Columbia Gas and Earth requested oral arguments be held on

the Motion to Dismiss.24 On July 21, 2020, counsel for Columbia Gas entered the Notice

of Completion of Briefing on behalf of the parties to this adversary proceeding.25

Meanwhile, another Welded subcontractor sought intervention into this adversary

proceeding, which the Court denied in an opinion dated July 31, 2020.26 The Court is

now tasked with ruling on Columbia Gas’s Motion to Dismiss.

                                         LEGAL DISCUSSION
       A. Standard of Review

           A motion to dismiss under Federal Rules of Civil Procedure 12(b)(6)—made

applicable in bankruptcy adversary proceedings pursuant to Federal Rule of Bankruptcy

Procedure 7012(b)—challenges the sufficiency of the factual allegations in the

complaint.27 “In reviewing a motion to dismiss . . ., we treat as true all well-pleaded facts

in the complaint, which we construe in the ‘light most favorable to the plaintiff.’” 28 The


23   D.I. 42.
24See Request for Oral Argument Filed by Columbia Gas Transmission, LLC [D.I. 43] and Request for Oral
Argument Filed by Earth Pipeline Services, Inc. [D.I. 45].
25   D.I. 46.
26Earth Pipeline Services, Inc. v. Columbia Gas Transmission, LLC (In re Welded Construction, L.P.), No. 18-12378
(CSS), 2020 WL 4383818 (Bankr. D. Del. July 31, 2020).
27In re Aspect Software Parent, Inc., 578 B.R. 718, 722 (Bankr. D. Del. 2017) (citing Kost v. Kozakiewicz, 1 F.3d
176, 183 (3d Cir. 1993)).
28Santomenno ex rel. John Hancock Tr. v. John Hancock Life Ins. Co. (U.S.A), 768 F.3d 284, 290 (3d Cir. 2014)
(quoting Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011)).

                                                       7
                 Case 18-12378-CSS              Doc 1682       Filed 12/01/20        Page 8 of 22




“court must consider only the complaint, exhibits attached to the complaint, matters of

public record, as well as undisputedly authentic documents if the complainant's claims

are based upon these documents.”29

           A motion to dismiss is granted when the pleading fails “to state a claim upon

which relief can be granted . . . .”30 “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face . . . A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”31 “But detailed pleading is not generally required.”32

           In considering a motion to dismiss, the Third Circuit has formulated three steps

lower courts must follow in “reviewing the sufficiency of a complaint.”33 Courts must:

(1) identify the elements of a claim, (2) identify conclusory allegations, and (3) accept

factual allegations as true and “view them and reasonable inferences drawn from them

in the light most favorable to [the plaintiff] to decide whether ‘they plausibly give rise to

an entitlement to relief.’”34




29Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol.
Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.1993)).
30   Fed. R. Civ. Pro. 12(b)(6).
31   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
32   Connelly v. Lane Const. Corp., 809 F.3d 780, 786–87 (3d Cir. 2016).
33   Connelly v. Lane Const. Corp., 809 F.3d 780, 786–87 (3d Cir. 2016).
34   Sweda v. Univ. of Pennsylvania, 923 F.3d 320, 326 (3d Cir. 2019), cert. denied, 140 S. Ct. 2565 (2020).

                                                           8
                 Case 18-12378-CSS            Doc 1682       Filed 12/01/20        Page 9 of 22




       B. Analysis

           The Court first addresses Count 1 of Earth’s Amended Complaint—the Lien

Claims.        Afterwards, the Court addresses Counts 2 and 3 of Earth’s Amended

Complaint—the Claims in Equity. As explained below, the Court concludes that Earth

has failed to state a claim upon which relief can be granted.

           The parties use West Virginia law in their discussion of (i) the Lien Law, (ii) the

interpretation and enforcement of the Subcontract, and (iii) the Claims in Equity.35 For

all Counts, the parties appear to be in agreement that West Virginia law should apply.36

For purposes of the Lien Law, the interpretation and enforcement of the Subcontract, and

the Claims in Equity, the Court assumes, without deciding, that West Virginia law

applies.37

                i. Count 1: Enforcement of Mechanic’s Lien

           First, the Court will consider whether Earth plead sufficiently facts that support a

claim for relief under the Lien Law. Next, the Court will consider whether Earth

contractually waived its right to assert a statutorily created mechanic’s lien against

Columbia Gas in the Subcontract. Because the Subcontract is attached as an exhibit to the

Complaint, it is proper for the Court to consider it.38 Third, the Court will consider



35   See Motion to Dismiss, D.I. 28; Amended Complaint D.I. 23 at ¶ 20.
36   See generally Amended Complaint, Motion to Dismiss, Response and Reply.
37USA Mach. Corp. v. CSC, Ltd., 184 F.3d 257, 263 (3d Cir. 1999) (“Because the parties appear to be in
agreement on this issue, we will assume, without deciding, that Pennsylvania law supplies the
appropriate substantive rules.”).
38Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol. Indus.,
Inc., 998 F.2d 1192, 1196 (3d Cir.1993)).

                                                         9
                Case 18-12378-CSS            Doc 1682        Filed 12/01/20   Page 10 of 22




whether the Subcontract reduces the amount Columbia Gas owes Earth to zero dollars.

Finally, to be exhaustive, the Court will determine whether there was a lien waiver under

the Subcontract.

           Under West Virginia law, a materialman’s lien, also referred to as a mechanic’s

lien, is established entirely by statute.39 Thus, one must substantially comply with section

38 of the West Virginia Code to establish a statutory mechanic’s lien.40

            West Virginia Code section 38 statutorily creates a lien on a property owner’s

property for the benefit of a subcontractor where there exists: (1) a contract (the “General

Contract”) between the owner of the property and the contractor (the “General

Contractor”) obligating General Contractor to, among other things, construct, alter, or

improve the property; (2) a contract between General Contractor and the subcontractor

(the “Subcontractor”) obligating Subcontractor to perform, among other things, (i) the

furnishing of materials, supplies, or equipment or (ii) the performance of labor, work, or

services necessary for the General Contract; (3) an agreement by the owner of the

property to pay for the work of General Contractor; and (4) an agreement by General

Contractor to pay for the work of Subcontractor.41 The Liens must be recorded with the

correct recorder’s office within one hundred days after the last date Subcontractor




39   See Badger Lumber Co., v. Redd, 583 S.E.2d 74, 78 (W. Va. 2003).
40   See Badger Lumber Co., v. Redd, 583 S.E.2d 74, 78 (W. Va. 2003).
41Compare W. VA. CODE § 38-2-2 with W. VA. CODE § 38-2-1. See e.g., Hanover Res., LLC v. LML Properties,
LLC, 828 S.E.2d 829, 834 (W. Va. 2019) (“From the text of West Virginia Code §§ 38-2-1 and -2, we derive
the requirements for a finding of an owner/contractor relationship in this context: (a) there must be a
contract between the owner and a contractor obligating the contractor to perform the work; and (b) there
must be an agreement by the owner to pay the contractor for the work.”).

                                                        10
                 Case 18-12378-CSS       Doc 1682     Filed 12/01/20   Page 11 of 22




supplied work or materials.42 Notice to the owner is due within the same one hundred

day period.43

           Plausible Claim for Relief

                         1. West Virginia Statutory Mechanic’s Lien

           Earth plead sufficiently facts supporting the creation of a mechanic’s lien under

West Virginia law. Earth alleges that (i) Columbia Gas contracted Welded to complete

the Project; (ii) Welded entered into a subcontract with Earth to complete the mechanical

clearing for the Project; (iii) Columbia Gas is the owner of the Property or Project; and

(iv) the Liens were timely and properly recorded and notice was timely sent to Columbia

Gas.44 These alleged facts are sufficient to support Earth’s claim for a mechanic’s lien

under the Lien Law against Columbia Gas.

                         2. Defenses to Mechanic’s Lien

           Columbia Gas argues that West Virginia law allows for the waiver of mechanic’s

liens.45 Columbia Gas further argues that Earth waived its right to file a mechanic’s lien

in the Lien Clause of the Subcontract. And because Earth waived its right to a mechanic’s

lien, it cannot seek an action to enforce the lien.46 In response, Earth argues that West

Virginia law does not allow for the blanket waiver of mechanic’s liens. 47 But if West



42   W. VA. CODE § 38-2-9.
43   W. VA. CODE § 38-2-9.
44   Amended Complaint, at 4, 5.
45   Reply, at 10.
46   Motion to Dismiss, at 2–3, 8–16.
47   Response at 9–14.

                                                 11
                   Case 18-12378-CSS          Doc 1682        Filed 12/01/20       Page 12 of 22




Virginia law did allow for the blanket waiver of mechanic’s liens Earth argues (i) that

Columbia Gas does not have standing to raise the Lien Clause as a defense to the Liens

Claim because Columbia Gas is not a party to the Subcontract,48 and (ii) that Earth did

not waive its ability to enforce the Liens because (a) the Subcontract is ambiguous and

does not contain express language of waiver,49 and (b) the SLI Clause proves that Earth

did not intend to waive the Liens Claim.50 In its reply, Columbia Gas argues that even if

it cannot raise the lien waiver, the total amount payable to Earth is limited to what

Welded must pay Earth under the Subcontract—nothing. The Court will first address

whether West Virginia allows the waiver of mechanic’s liens.

            As a threshold matter, West Virginia law allows the waiver of mechanic’s liens. 51

The waiver, though, “must be shown by clear and convincing proof. The presumption is

against waiver or abandonment.”52 Lien waivers “are strictly construed against the party

for whose benefit they were incorporated in the instrument.”53 However, West Virginia’s

allowance of mechanic lien waivers does not necessarily mean that Columbia Gas can

enforce the Lien Clause as a third-party beneficiary to the Subcontract.




48   Response, at 2.
49   Id., at 9–14.
50   Id., at 13.
51 First Am. Title Ins. Co. v. Bowles Rice, LLP, No. 1:16CV219, 2018 WL 3763001, at *10 (N.D.W. Va. Aug. 8,
2018) (“Undoubtedly, a contractor may waive his right to file a mechanic's lien.”) (citing Bauer Enters., Inc.
v. Frye, 382 S.E.2d 71, 74 (W. Va. 1989)).
52   Campbell v. Hutchinson Lumber Co., 145 S.E. 160, 165 (W. Va. 1928).
53   See e.g., Wellington Power Corp. v. CNA Sur. Corp., 614 S.E. 2d 680, 688 (2005) (citation omitted).

                                                         12
                 Case 18-12378-CSS             Doc 1682         Filed 12/01/20       Page 13 of 22




           Columbia Gas cannot enforce the Lien Clause as a third-party beneficiary to the

Subcontract. West Virginia law outlines a third-party beneficiary’s ability to enforce a

contract in West Virginia Code § 55-8-12, which states:

                    If a covenant or promise be made for the sole benefit of a person
                    with whom it is not made, . . . such person may maintain, in
                    his own name, any action thereon which he might maintain
                    in case it had been made with him only, and the consideration
                    had moved from him to the party making such covenant or
                    promise.

           The Court interpreted this statute in a related ruling, stating:

                    The Supreme Court of Appeals of West Virginia has
                    “repeatedly applied this statute” and “consistently given
                    force to the ‘sole benefit’ requirement.”54 If the provisions of
                    the contract at issue “were intended for the benefit and
                    protection of [one of the contracting parties], and not for the
                    sole benefit of the plaintiff or for the sole benefit of a class of
                    which plaintiff is a member,” then that third party cannot sue
                    to enforce the contract. 55 “[S]tatus as a third-party beneficiary
                    can be determined with regard to a specific provision,
                    covenant, or promise, and not necessarily the contract as a
                    whole.” 56

                    In determining whether a third party is the sole beneficiary of
                    a contract, West Virginia law requires “language in the
                    contract . . . that either expressly or impliedly declares an
                    intent that the contract was for [the plaintiff’s] sole benefit.”57
                    Otherwise, “there is a presumption that the contracting

54Eastern Steel Constructors, Inc. v. City of Salem, 549 S.E.2d 266, 277 (2001); see id. (citing Elmore v. State Farm
Mut. Auto. Ins. Co, 504 S.E.2d 893, 901 (1998) (third party barred from pursuing breach of fiduciary duty
claim against tortfeasor's insurer), and Robinson v. Cabell Huntington Hosp., Inc., 498 S.E.2d 27
(1997) (medical malpractice plaintiffs could not directly sue a physician's liability insurer in the absence of
express language granting third-party benefits)).
55   Eastern Steel, 549 S.E.2d at 278 (citing United Dispatch v. E.J. Albrecht Co., 46, 62 S.E.2d 289, 296 (1950)).
56Hatfield v. Wilson, No. 3:12-0944, 2012 WL 2888686, at *3 (S.D. W. Va. July 13, 2012) (covenant to retain
employee in a purchase agreement can be enforced by the employee for whose benefit it was made). Earth
Pipeline Services, Inc. v. Columbia Gas Transmission, LLC (In re Welded Constr., L.P.), 618 B.R. 710, 724–25
(Bankr. D. Del. 2020).
57   Eastern Steel, 549 S.E.2d at 278.

                                                           13
                Case 18-12378-CSS              Doc 1682        Filed 12/01/20    Page 14 of 22




                    parties did not so intend and in order to overcome such
                    presumption the implication from the contract as a whole and
                    the surrounding circumstances must be so strong as to be
                    tantamount to an express declaration.”58 Even if “the
                    contracting parties knew the contract would result in
                    professional work product . . . that would ultimately be relied
                    on,” if the contract itself is clearly for the benefit of the
                    contracting parties, then only they can enforce it.59

           Columbia Gas presents the following statement from Earth as proof that the

Subcontract was performed for Columbia Gas’s sole benefit: “[Earth]’s work under the

Subcontract was performed as part of Welded’s work for [Columbia Gas] under the prime

contract and, therefore, for the sole benefit of [Columbia Gas].”60 This statement misses the

mark. West Virginia law looks to “language in the contract” that the contract was for

one’s sole benefit. Earth’s statement is language from its pleading—not the terms of the

Subcontract. Because Earth’s statement is extrinsic to the four corners of the Subcontract,

and is a legal conclusion, the Court will give it no weight at this time.

           The Subcontract only sets forth legal entitlements for two parties: Welded and

Earth. Columbia Gas appears in the Subcontract only as the property owner. Hence,

Columbia Gas does not meet West Virginia’s strict sole benefit requirement and cannot

raise the Lien Clause as a defense.

           The Court now turns to address whether the amount Earth can recover from

Columbia Gas is limited to the amount that Earth can recover from Welded under the



58   Id. (quoting Ison v. Daniel Crisp Corp., 122 S.E.2d 553 (1961)).
59Eastern Steel, 549 S.E.2d at 278; Earth Pipeline Services, Inc. v. Columbia Gas Transmission, LLC (In re Welded
Constr., L.P.), 618 B.R. 710, 725 (Bankr. D. Del. 2020).
60   Amended Complaint, at ¶ 11 (emphasis added).

                                                          14
                 Case 18-12378-CSS           Doc 1682       Filed 12/01/20        Page 15 of 22




Subcontract. Columbia Gas’s asserts that under West Virginia law, a subcontractor’s

mechanic’s lien “arises only to ensure, and is capped by, the money owed by the general

contractor.”61 Thus, even if the Court finds that as a third-party to the Subcontract,

Columbia Gas cannot enforce the Subcontract, the Subcontract limits the amount Earth

can recover from Columbia Gas to nothing because the Lien Clause provides that “[n]o

amounts are payable by Contractor to Subcontractor so long as a Lien remains registered

against the Work, the Facilities, the Work Site or any lands or property of Contractor,

arising out of the Work.”62 Earth argues that the amount Welded must pay to Earth under

the Subcontract has no bearing on the amount Columbia Gas owes to Earth. 63

           Columbia Gas has correctly stated West Virginia law. If Welded owes Earth

nothing, Columbia Gas, likewise, will owe Earth nothing. “Work” as defined by the

Subcontract is identical to the “Project” as defined herein. 64 The Subcontract does not

define “Work Site,” but defines the location of the “Work” to be identical to the

“Property” as defined herein. The Subcontract fails to define “Facility.”

           Because Earth filed the Liens against “the [Project], the Facilities, [or] the

[Property],” Welded owes Earth nothing on the Lien Claims under the Lien Clause. If




61See W. VA. CODE § 38-2-2 (subcontractor “shall have a lien for his or her compensation”); see also Kane &
Keyser Hardware Co. v. Cobb, 91 S.E. 454 (1917) (lien serves to satisfy subcontractor’s claim against
contractor).
62   Amended Complaint, at Ex. 1, pages 15–16 of 25 (Ex. G to the Subcontract).
63   Response, at 2.
64   Amedned Complaint, at Ex. 1, page 3 of 25.

                                                       15
                Case 18-12378-CSS             Doc 1682          Filed 12/01/20     Page 16 of 22




Welded owes nothing to Earth, the owner of the Project or Property—Columbia Gas—

likewise owes Earth nothing under West Virginia law.

           Because Columbia Gas owes Earth nothing, the Court has no need to further

determine whether the Subcontract contains a lien waiver. But to be exhaustive, the

Court has examined the terms of the Subcontract to see if Earth has waived its right to a

mechanic’s lien by signing the Subcontract. The Court determines that the terms of the

Subcontract unambiguously provide that Earth waived its right to a mechanic’s lien. The

analysis is provided below.

           Earth contends that the Lien Clause of the Subcontract is ambiguous or that the

SLI Clause informs the Lien Clause such that the terms of the Subcontract do not produce

a waiver of mechanic’s liens.65 Specifically, Earth argues that West Virginia law requires

a waiver of a mechanic’s lien to contain some variation of the word “waiver.”66

Unsurprisingly, Columbia Gas argues that the terms of the Subcontract are

unambiguous.67

           Under West Virginia law, contracts are “considered as a whole,”68 with undefined

terms ascribed their “plain and ordinary meaning.”69                             As a matter of contract

interpretation, “where the terms of the contract are clear and unambiguous, they must be



65   Response, at 11.
66   Response, at 10.
67   Motion to Dismiss, at 6.
68   Syllabus, Clayton v. Nicely, 182 S.E. 569 (W. Va. 1935).
69Berry v. Mountain Air Prop. Owners Assn., Inc., No. 13-1324, 2014 WL 5312274, at *3 (W. Va. Oct. 17, 2014)
(holding, inter alia, “A restrictive covenant in a deed, like any provision in a contract, should be given its plain
and ordinary meaning”) (emphasis added).

                                                         16
                Case 18-12378-CSS             Doc 1682         Filed 12/01/20   Page 17 of 22




applied and not construed.”70 A contract is considered ambiguous when its “terms are

inconsistent on their face or where the phraseology can support reasonable differences of

opinion as to the meaning of words employed and obligations taken.”71 Conversely, a

contract is clear and unambiguous when there are neither inconsistent terms nor more

than one reasonable interpretation of the terms.

           While the Court reads the terms Subcontract as a whole, immediately relevant are

only two provisions: the Lien Clause and the SLI Clause. The Court will reproduce the

two relevant provisions and related definitions below:

                    [Earth] shall cause any Lien which may be filed or recorded
                    against the [Project], the Facility, the [Property] or any lands
                    or property of Company to be released and discharged
                    forthwith at the cost and expense of [Earth] . . . No amounts
                    are payable by [Welded] to [Earth] so long as a Lien remains
                    registered against the [Project], the Facilities, the [Property] or
                    any lands or property of [Welded], arising out of the
                    [Project].72
And

                    [Earth] shall defend, indemnify and hold harmless
                    [Welded] . . . from and against any and all Claims of whatever
                    nature . . . which may be brought against [Welded]. . . to the
                    extent caused by:
                                                  ***
                    (F) all Liens and claims made or liability incurred by [Welded]
                    on account of the [Project] performed or materials supplied
                    by [Earth], including fees and expenses of legal counsel, but




 Haynes v. DaimlerChrysler Corp., 720 S.E.2d 564, 568 (W. Va. 2011) (quoting Syllabus Point 2, Bethlehem
70

Mines Corp. v. Haden, 172 S.E.2d 126 (W. Va. 1969)).
 Id., at 568–69 (quoting Syllabus Point 6, State ex rel. Frazier & Oxley, L.C. v. Cummings, 569 S.E.2d 796 (W.
71

Va. 2002).
72   Id., at Ex. 1, pages 15–16 of 25 (Ex. G to the Subcontract).

                                                          17
                Case 18-12378-CSS            Doc 1682        Filed 12/01/20      Page 18 of 22




                   only to the extent [Earth] has been paid by [Welded] all
                   amounts due under this Agreement[.]73

           As described above, the Court’s defined term “Project” is equivalent to the term

“Work” used in the Subcontract and the Court’s defined term “Property” is equivalent to

the Subcontract’s term “Work Site.”74 The Subcontract fails to define “Facility.”

           The Court finds the terms of the Subcontract to be clear and unambiguous.

Accordingly, the Lien Clause reads that Earth will cause any Lien filed or recorded

against materials and labor in connections with the Project to be released and discharged

at Earth’s expense. Similar language was discussed, in the peripheral, in McMerrit. In

McMerrit, the Supreme Court of Appeals of West Virginia stated that the below language

was an express waiver of a mechanic’s lien:

                   The undersigned does hereby forever release and discharge
                   the Company, the Building and the land upon which the
                   Building is located, from any and all causes of action, suits,
                   debts, liens, damages, claims, and demands whatsoever in
                   law or equity which the undersigned and/or its assigns ever
                   had, now have, or ever will have against the Company, the
                   Building, and/or the land upon which the Building is located,
                   by reason of the delivery of materials and/or the performance
                   of work relating to the construction of the Building.75

           Hence, the Lien Clause expresses a waiver of mechanic’s lien—even though it did

not expressly use a variation of the word “waive.” The remaining question is whether

the SLI Clause changes the calculus. It does not.




73   Amended Complaint, at Ex. 1, page 17 of 25 (Ex. G to the Subcontract) (emphasis added).
74   Amedned Complaint, at Ex. 1, page 3 of 25.
75   McMerit Const. Co. v. Knightsbridge Dev. Co., 367 S.E.2d 512, 513 (1988).

                                                        18
                Case 18-12378-CSS            Doc 1682       Filed 12/01/20       Page 19 of 22




           The Supreme Court of Appeals of West Virginia cites, with some regularity, to

Corbin on Contracts.76 Corbin, quoting the Restatement (Second) of Contracts states: “an

interpretation which gives a reasonable, lawful, and effective meaning to all the terms is

preferred to an interpretation which leaves a part unreasonable, unlawful, or of no

effect . . . .”77 Further, “[I]f the apparent inconsistency is between a clause that is general

and broadly inclusive in nature and one that is more limited and specific in its coverage,

the more specific term should usually be held to prevail over the more general term.”78

           Putting aside the legal distinction between a “discharge and release” and an

“indemnification,” the general cannon of contract interpretation—that the specific

governs the general—applies here. The Lien Clause is specific to the discharge and

release of only liens “which may be filed or recorded against” the Project or Property.

On the other hand, the SLI Clause, is a general indemnification of “all Liens” made on

account of the Project.

           Consequently, the specific Lien Clause waiving mechanic’s liens filed or recorded

against the Project or the Property governs over the general indemnification of “all [non-

recorded or non-filed] Liens” made on account of the Project. The Liens at issue were

filed in two West Virginia counties and were, for that reason, expressly waived by Earth




76See e.g., Dan Ryan Builders, Inc. v. Nelson, 737 S.E.2d 550, 556 (W. Va. 2012) (“A leading treatise on contract
law, Corbin on Contracts . . . .”); Parsons v. Halliburton Energy Servs., 785 S.E.2d 844, 850 (W. Va. 2016); Reddy
v. Cmty. Health Found. of Man, 298 S.E.2d 906, 913 (W. Va. 1982).
775 Corbin on Contracts § 24.22 (2020) (quoting Restatement (Second) of Contracts Section 203, “Standards
of Preference in Interpretation.”).
78   5 Corbin on Contracts § 24.23 (2020).

                                                       19
                 Case 18-12378-CSS            Doc 1682        Filed 12/01/20   Page 20 of 22




in the Subcontract. For the above reasons, the Court finds that Earth has failed to state a

claim for the enforcement of a mechanic’s lien.

               ii. Count 2 Unjust Enrichment and Count 3 Quantum Meruit

           Earth argues, in the alternative to Count 1, that it is entitled to recover

$3,650,300.42 under the equitable theories of unjust enrichment and quantum meruit.79

Columbia Gas argues that Earth is not entitled to bring, in the alternative, the Claims in

Equity when the Claims in Equity are trying to recover money for work performed under

the terms of an express agreement—the Subcontract.80                       Earth argues that because

Columbia Gas disputes at least a portion of the work Earth requested compensation for

as it was allegedly performed outside of the terms of the Subcontract, the disputed work

plausibly arises outside the express terms of the Subcontract and thus, quasi-contract

claims can be brought.

           The West Virginia Supreme Court states that the theory of quantum meruit “is

based on an implied contract. An implied contract and an express one covering the

identical subject-matter cannot exist at the same time.”81 The District Court for the

Northern District of Virginia applied West Virginia law and stated: “[p]hrased another

way, quasi-contract claims, like unjust enrichment or quantum meruit, are unavailable




79   Response, at 5.
80   Reply, at 11-12.
81   Rosenbaum v. Price Const. Co., 184 S.E. 261, 263 (W. Va. 1936).

                                                         20
                 Case 18-12378-CSS         Doc 1682       Filed 12/01/20      Page 21 of 22




when an express agreement exists because such claims only exist in the absence of an

agreement.”82

           Here, Earth “repeats and realleges” in its Claims in Equity all preceding

allegations in its Amended Complaint.83 Among these allegations is the existence of the

Subcontract.84 Because Earth repeats and realleges the existence of the Subcontract in its

Claims in Equity, neither unjust enrichment nor quantum meruit are independently

supported by the facts.

           Courts do not look at a defendant’s answer to a complaint for alleged facts under

a motion to dismiss standard. Earth failed, in its Amended Complaint to mention that

any of Earth’s work was disputed as extra-contractual. Where, at the motion to dismiss

stage, there is no legal basis for a claim, the Court will not analyze the elements of the

claim.85 As such, Earth fails, in Counts 2 and 3, to state claims upon which relief can

be granted.

       C. Leave to Amend

           Earth requests, pursuant to Federal Rule of Civil Procedure 15(a), that the Court

allow leave to amend the Amended Complaint should the Court find the Amended




82Ohio Valley Health Servs. & Educ. Corp. v. Riley, 149 F. Supp. 3d 709, 721 (N.D.W. Va. 2015) (emphasis in
the original) (citations omitted).
83   Amended Complaint, at ¶¶ 36 and 51.
84   Id., at ¶¶ 8–19, 31.
85 Where there is no legal basis for a claim, no amount of factual allegations taken as true will allow “the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” See Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009).

                                                     21
                 Case 18-12378-CSS             Doc 1682         Filed 12/01/20   Page 22 of 22




Complaint deficient. Columbia Gas has requested the Court dismiss the Amended

Complaint with prejudice.

           The Third Circuit in Maeresk, generously interpreted Federal Rules of Civil

Procedure 15(a) which governs requests for leave to amend, stating that leave to amend

“must generally be granted unless equitable considerations render it otherwise unjust.”86

In a previous decision, this Court analyzed Maeresk and determined the following factors

justify the denial of leave to amend: “undue delay, bad faith, futility, unwarranted

burdens on the court, and the unfair burden on the opposing party.”87

           The Court will grant Earth leave to amend the Amended Complaint with regards

to Counts 2 and 3. The Court will deny Earth leave to amend the Amended Complaint

with regards to Count 1 for futility.

                                                  CONCLUSION
           For the reasons set forth above, the Court finds that Earth, in Counts 1–3, has failed

to state claims upon which relief can be granted. Thus, Columbia Gas’s Motion to

Dismiss will be GRANTED with prejudice for Count 1 and without prejudice for Counts

2 and 3.

           An order will be issued.




86   See e.g., Arthur v. Maersk, Inc., 434 F.3d 196, 203 (3d Cir. 2006).
87   In re BMT-NW Acquisition, LLC, 582 B.R. 846, 867 (Bankr. D. Del. 2018).

                                                           22
